UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 15, 2011 TrustCo Bank Corp NY (Exact Name of Registrant as Specified in Charter) New York (State or Other Jurisdiction of Incorporation) New York 0-10592 14-1630287 State of Other Jurisdiction or Incorporation (Commission File Number) (IRS Employer Identification No.) 5 SARNOWSKI DRIVE GLENVILLE, NEW YORK 12302 (Address of Principal Executive Offices) (518) 377-3311 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01 – Other Events Attached hereto as Exhibit 99(a), and incorporated by reference herein, is the management presentation of TrustCo Bank Corp NY (the “registrant”) to be used in connection with the offering of common stock under the registrant’s Registration Statement on Form S-3 (File No. 333-174331). Item 9.01 – Financial Statements and Exhibits 99.(a)Presentation by TrustCo Bank Corp NY management SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTCO BANK CORP NY By: /s/ Robert T. Cushing Robert T. Cushing Executive Vice President and Date: June 15, 2011 2 Exhibits Index The following exhibits are filed herewith: Exhibit No. Description 99(a) Presentation by TrustCo Bank Corp NY management 3
